COURT OF COMMON PLEAS
FOR THE STATE OF DELAWARE

WILMINGTON, DELAWARE 19801

sHELDoN K RENNIE

JUDGF.

November 9, 2016

William L. Raisis, Esquire J ames M. Stiller, Jr., Esquire
Dcputy Attorney General Schwartz & Schwartz, P.A.
820 N. French Street, 7th Floor 31 Trolley Square
Wilmington, DE 19801 Wilmington, DE 19806
Attorneyfor the State OfDelaware Attorneyfor Defendant

RE: State v. Jacob Giaccio
Cr. A. N0.: 1604011260

Dear Counsel:

On October 20, 2016, the Court heard argument on Defendant’s Motion to Compel the
State to produce the Delaware State Police ln-car Camera Use Policy. The State objected to
producing this material asserting that Defendant failed to show how the policy Was relevant or
material to its defense under Court of Common Pleas Criminal Procedure Rule 16.

Court of Common Pleas Criminal Procedure Rule 16(a)(])(c) states:

(c) Documents and tangible objects_Upon request of a defendant, the State shall permit
the defendant to inspect and copy or photograph books, papers, documents, photographs,
tangible objects, buildings or places, or copies or portions thereof, which are Within the
possession, custody or control of the State, and Which are material to the preparation of
the defendant's defense or are intended for use by the State as evidence-in-chief at the
trial, or Were obtained from or belong to the defendant.l

 

1 Cr. Com, Pl. Cr. R. 16,

Under Rule 16, the State must allow Defendant access to documents it possesses if those
documents are “material to the preparation of the defendant's defense.”2 “‘To satisfy the
requirement of materiality, defendant must show some evidence that the requested pre-trial
disclosure of the disputed evidence would enable him to alter the quantum of proof in his or her

597 3

favor too much should not be required in such a showing. Hence, Rule 16 allows a

defendant access to the requested documents if those documents have a “logical consequential
connection” to the offenses charged, and the request is “reasonable.”4

After conducting an in camera review, the Court finds that Defendant has failed to
establish the relevance or materiality of the requested policy. The disclosure of the policy to the
Defendant would not aid him even in cross-examination The police officer will testify that
according to the in-car camera use policy all traffic stops are to be recorded with a MVR if
available. Defendant can effectively cross-examine the police officer who conducted the non-
traffic stop about why she failed to activate the in-car camera. The Court will then assess the
basis provided by the officer for not activating the in-car camera and make any necessary rulings
relating to admissibility or weight of evidence. Therefore, the withholding of this policy from
Defendant will not prevent him from mounting an effective defense. Accordingly, Defendant’s

Motion to Compel is DENIED.

IT IS SO ORDERED.

 

1 KLB‘2011 WL 2791269, at *2 (Del. com. Pl. July 13, 2011).
3 ld. (quocing sze v. Johnson, 2001 WL 34083582 (Del. Super. 2001)).
4

ld.